        Case 2:20-cv-00085-BSM Document 13 Filed 04/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

NORRICK WILLIAMS, et al.                                                 PLAINTIFFS

v.                         CASE NO. 2:20-CV-00085-BSM

CELSO RIOS, et al.                                                     DEFENDANTS

                                        ORDER

      Pursuant to the parties' joint stipulation of dismissal [Doc. No. 12], this case is

dismissed with prejudice. Fed. R. Civ. P. 41(a)(1).

      IT IS SO ORDERED this 1st day of April, 2021.




                                                  UNITED STATES DISTRICT JUDGE
